Name: 96/604/EC: Commission Decision of 8 October 1996 allocating quotas for the placing on the market in the Community for hydrochlorofluorocarbons for the period 1 January to 31 December 1996 (Only the German, Greek, English, French, Italian and Dutch texts are authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  environmental policy;  natural environment;  deterioration of the environment;  international trade
 Date Published: 1996-10-19

 Avis juridique important|31996D060496/604/EC: Commission Decision of 8 October 1996 allocating quotas for the placing on the market in the Community for hydrochlorofluorocarbons for the period 1 January to 31 December 1996 (Only the German, Greek, English, French, Italian and Dutch texts are authentic) (Text with EEA relevance) Official Journal L 267 , 19/10/1996 P. 0027 - 0028COMMISSION DECISION of 8 October 1996 allocating quotas for the placing on the market in the Community for hydrochlorofluorocarbons for the period 1 January to 31 December 1996 (Only the German, Greek, English, French, Italian and Dutch texts are authentic) (Text with EEA relevance) (96/604/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3093/94 of 15 December 1994 on substances that deplete the ozone layer (1), and in particular Articles 4 (8) and 7 (2) thereof,Whereas Article 4 (8) of Regulation (EC) No 3093/94 defines the total calculated level of hydrochlorofluorocarbons (HCFCs) which producers and importers may place on the market or use for their own account in the period 1 January to 31 December 1995 and in each 12-month-period thereafter; whereas this corresponds to a quantity of 8 079 ODP tonnes;Whereas the Commission is required, under Article 4 (8), in accordance with the procedure laid down in Article 16, to assign a quota to each producer or importer when the total quantity of HCFCs which producers and importers place on the market or use for their own account reaches 80 % of the quantity defined or at the latest on 1 January 2000, whichever comes first;Whereas, for the purposes of Article 4 (8), Article 17 (1) (b) requires producers and importers of HCFCs to communicate to the Commission at quarterly intervals their production of HCFCs placed on the market or used for their own account within, or imports into, the Community;Whereas the 80 % threshold has been reached in the year 1995; whereas it is likely that this will also be the case in 1996 and whereas it is therefore necessary to assign placing on the market quotas for the year 1996;Whereas it is appropriate to retain a part of the total quota for allocation to importers in the Community who are not engaged in the production of HCFCs; whereas, in 1995, the level of imports by non-producers reached about 2 % of the total quota available; whereas it is appropriate to provide for a reserve to accommodate additional needs; whereas it is therefore appropriate to retain in total 3 % of the total quota for allocation to importers who are not engaged in the production of HCFCs, and as a reserve for allocation to HCFC producers in the Community to accommodate additional needs; whereas this corresponds to a quantity of 243 ODP tonnes;Whereas licences for the import of HCFCs by non-producing importers are issued by the Commission upon request by the importers concerned and the latter reserve is allocated by the Commission, in accordance with the procedure laid down in Article 16;Whereas the difference between the total calculated level of HCFCs which may be placed on the market in 1996 and the part retained for allocation to non-producing importers and as a reserve to support additional needs, is allocated to producers in the Community; whereas this corresponds to a quantity of 7 836 ODP tonnes;Whereas the allocations of the placing on the market quotas for HCFCs are based on the principles of continuity, equality and proportionality, and whereas, in establishing the placing on the market quotas for producers in the Community, the Commission has been guided by the criteria to interfere with the market as little as possible and to reflect the overall objective of Regulation (EC) No 3093/94 to further reduce production and use of substances which damage the ozone layer;Whereas the placing on the market quotas for producers have been established on the basis of the market share which producers in the Community have reached in 1995, whereas it is appropriate to take 1995 as a base-year, given that this way was the first complete year when HCFCs began to effectively replace chlorofluorocarbons (CFCs) as production and placing on the market of CFCs were generally stopped in 1995 under the terms of Regulation (EC) No 3093/94; whereas the quantity of HCFCs to be allocated in 1996 exceeds the total quantity of HCFCs placed on the market in 1995; whereas it is therefore necessary for the quota allocation to also take into account the difference between these two figures; whereas this corresponds to a quantity of 459,5 ODP tonnes;Whereas the main element on the basis of which the 1996 placing on the market quotas for producers have been established is the total quantity of sales of HCFCs and the respective market shares in 1995, calculated in ODP tonnes; whereas this corresponds to the allocation of 7 376,5 ODP tonnes, whereas this method of calculation corresponds to the general approach of Regulation (EC) No 3093/94, while at the same time representing least possible interference with the market;Whereas it has been considered appropriate in relation to the additional quantity, to take as a basis for allocation the respective market shares of the Community producers calculated in metric tonnes; whereas this method of calculation recognizes the fact that some HCFCs are more damaging to the zone layer than others and thereby reflects the objective of Regulation (EC) No 3093/94 to further reduce the impact on the ozone layer of the substances covered;Whereas the measures provided for in this Decision are in accordance with the opinion of the committee established by Article 16 of Regulation (EC) No 3093/94,HAS ADOPTED THIS DECISION:Article 1 1. The amount of hydrochlorofluorocarbons subject to Regulation (EC) No 3093/94, and calculated in accordance with Article 4 (8) thereto, which producers and importers may place on the market or use for their own account within the Community in 1996 shall be 8 079 ODP tonnes.2. The amount of hydrochlorofluorocarbons subject to Regulation (EC) No 3093/94 which producers may place on the market or use for their own account within the Community in 1996 shall be 7 836 ODP tonnes.The amount of hydrochlorofluorocarbons subject to Regulation (EC) No 3093/94 to be allocated by the Commission to importers within the Community who are not engaged in the production of HCFCs and as a reserve to producers to support additional needs shall be 243 ODP tonnes.Article 2 The allocation of quotas for the placing on the market or use for their own account of hydrochlorofluorocarbons by producers in the Community during the period 1 January to 31 December 1996 shall be to the undertakings indicated in Article 3, as set out in the Annex (2).Article 3 This Decision is addressed to the following undertakings:Allied Signal Fluorochemicals Europe B.V.Kempenweg 90NL-6000 AG WeertDuPont de Nemours B.V.Baanhoekweg 22NL-3313 LA DordrechtAusimont SpAVia S. Pietro 52I-20021 BollateElf Atochem SA4, cours MicheletF-92091 Paris-La DÃ ©fense 10 CedexHoechst AGAktiengesellschaftBruningstraÃ e 50D-65926 FrankfurtRhÃ ´ne-Poulenc Chemicals LtdPO Box 46 - St Andrews RoadAvonmouthGB-Bristol BS11 9YFChemical Industries of Northern Greece SA(SICNG)Thessaloniki PlantPO Box 10 183GR-541 10 ThessalonikiICI KleaPO Box 13The Heath - RuncornGB-Cheshire WA7 4QFSolvayrue du Prince Albert, 33B-1050 Brussels.Done at Brussels, 8 October 1996.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ No L 333, 22. 12. 1994, p. 1.(2) The Annex is not published because it contains confidential commercial information.